Citation Nr: 0701084	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for blackout spells with 
sudden loss of consciousness/seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to April 
1975 and from May 1975 to May 1981.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

In May 2006, a videoconference hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.


REMAND

The veteran contends that service connection is warranted for 
blackout spells with sudden loss of consciousness/seizure 
disorder because the disability is the result of a motor 
vehicle accident that occurred during his second period of 
service.  

The Board notes that a VA examination was conducted in 
September 2004.  In the report of that examination, the 
examiner noted that a CAT scan and an EEG were pending.  
While the veteran submitted VA outpatient records along with 
a waiver of first consideration by the RO which shows a 
normal CAT scan, there is no record or report of the EEG in 
the claims folder.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should obtain all 
medical records, to include a copy of the 
EEG report discussed above, and associate 
them with the claims folder.

2.  Thereafter, the RO or the AMC should 
have the claims folder sent to the same VA 
examiner who conducted the September 2004 
VA exam, and request him to review the 
entire claims folder, notably the newly 
added VA outpatient records containing the 
CAT scan and any EEG results.  The 
examiner should then be requested to 
provide a diagnosis regarding the 
veteran's claimed blackout spells with 
sudden loss of consciousness/seizure 
disorder.  If a disorder is diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is related to trauma 
sustained by the veteran in the motor 
vehicle accident in service.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

If the September 2004 examiner is 
unavailable, the claims folder should be 
sent to another physician with appropriate 
expertise who should be requested to 
provide the required information.  

Another examination of the veteran should 
only be performed if deemed necessary by 
the physician providing the required 
information.

3.  The RO or the AMC should also undertake 
any other indicated development.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on a 
de novo review of the record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


